 1   Erika Bailey Drake (SBN 248034)
 2   edrake@drakeanddrake.com
     Roger D. Drake (SBN 237834)
 3   rdrake@drakeanddrake.com
 4   DRAKE & DRAKE, P.C.
     23679 Calabasas Road, Suite 403
 5
     Calabasas, California 91302
 6   Telephone: 818.438.1332
 7   Facsimile: 818.475.1880
     Attorneys for Plaintiff
 8
 9
                            UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
12
     CORRINA FOSTER, on behalf of,        )
     C.S. and Z.S., minors,               ) CASE NO.: 2:18-cv-04044-KES )
13                                        )
14         Plaintiff,                     )
                                          )
15   v.                                   ) ORDER AWARDING EAJA FEES
16                                        )
     ANDREW SAUL,                         )
17
     Commissioner of Social Security,
18                                        )
19         Defendant.                     )
                                          )
20
21         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
22         IT IS ORDERED that EAJA fees are awarded in the amount of TWO
23   THOUSAND FOUR HUNDRED DOLLARS AND 00/100 ($2,400.00) subject to
24   the terms of the stipulation.
25
26   DATED: October 15, 2019
27                                        HON. KAREN
                                                   N E.
                                                     E SCOTT
                                          UNITED STATES MAGISTRATE JUDGE
28



                                              -1-
